Citation Nr: 1751313	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran had active service from August 1960 to August 1963. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues except entitlement to an increased rating for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.







FINDING OF FACT

On August 2, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus and it is dismissed.





ORDER

The appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed.


REMAND

In a November 2008 statement, the Veteran alleged that his good friend Lance Corporal P.B. was killed in an automobile accident in February 1963 and that he had to identify the body and escort the body home.  The RO should attempt to verify the death of Lance Corporal P.B.  The RO should also schedule the Veteran for an examination in connection with his claim for an acquired psychiatric disability.

The Veteran was last examined for his hearing loss and service-connected lumbar spine disability in July 2010, at which time he did not have a hearing loss disability in either ear per 38 C.F.R. § 3.385 (2017).  At the hearing, the Veteran testified that his hearing and lumbar spine disability have worsened since the examinations in July 2010.  With the assertion of worsening of the disabilities and the passage of time since July 2010, new VA examinations are warranted.

The RO should obtain all records from the Shreveport VA Medical Center from January 2008 to May 2011 and from April 2014 to the present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his psychiatric disorder, lumbar spine disability, and hearing loss, and obtain any identified records.  Regardless of his response, obtain all records from the Shreveport VA Medical Center from January 2008 to May 2011 and from April 2014 to the present.

2.  Contact the National Archives and Records Administration or other appropriate source to verify the death of Lance Corporal P.B in February 1963 in an automobile accident, Lance Corporal P.B.'s unit, and, if possible, whether the Veteran identified the body and escorted the body home.  See December 2008 Statement in Support of Claim for Service Connection for PTSD for details about P.B.

3.  After the development in 1 and 2 is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should be asked to answer the following inquiry:

For any current acquired psychiatric disorder, the examiner must opine on whether there is a 50 percent or better probability that the acquired psychiatric disorder is related to active service, to include the death of Lance Corporal P.B.  

A complete rationale for any opinion offered must be provided.

4.  After the development in 1 is completed, schedule the Veteran for a VA audiological examination to determine the nature and extent of his hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to hearing loss.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Whether it is at least as likely as not (50 percent or greater) that any current hearing loss in either ear is related to active service, including in-service noise exposure and elevated puretone thresholds on the July 1961 testing (based on a conversion from ISO units to ISO (ANSI) units).

A complete rationale for any opinion offered must be provided.

5.  After the development in 1 is completed, schedule the Veteran for an examination to determine the nature and extent of his degenerative joint disease of the lumbar spine.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his degenerative joint disease of the lumbar spine.

6.  After completing the above action, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


